FRICK, J.
I concur. My first impression was that the legal effect, of what was permitted by the trial court amounted to m> more than to permit the witness Hanson to refresh his memory from what was contained in the boobs offered in evidence. After a careful examination of the record, however, and upon further reflection, I am forced to the conclusion that what was actually permitted was the introduction of the Farmers’ Co-op boobs as primary evidence of the facts therein recited. Mr. Hanson did not make the entries in the books, nor was he asked, nor did he testify, as to the correctness of the entries; hence what was done was not an attempt to refresh the witness’ memory from past events, but it was an attempt to prove a fact which we have held was material and relevant by book entries which, as to the appellant, were hearsay pure and simple. This constituted error according to all authorities.
Nor are the eases of Davenport v. Cummings, 15 Iowa 219, and Costello v. Crowell, 133 Mass. 352, and other authorities cited by the Chief Justice, in point here. A mere cursory reading of the excerpts quoted by him alone shows that what was held in those cases in no way supports the rulings of the trial court in this case. Neither do< the first two illustrations offered by the Chief Justice answer appellant’s objections to the book entries involved here. This is so for reasons so obvious that it requires no* further comment. Upon the other hand, while the illustration with regard to the hotel register would, under certain circumstances, be proper evidence, yet, again for obvious reasons, that illustration does not come within the rule laid down by Mr. Justice STRAUP, and hence can have no controlling influence here.
Nor can the entries in the Farmers’ Co-op books be used to impeach the statements of the witness Lewis. He did not make the entries in the books. Nor did he testify that any were' made, or that he saw any made; nor that, if made, they were correct. Nor did he testify to anything concerning any entry or statement in the Co-op books. All that was testified to in such particular by him was1 that he delivered the load of lumber to the Co-op store, and that he was *308not paid therefor, but was given eredit. for it. In fact, there is nothing in the recórd whatever to indicate that he saw or even knew of the entries contained in the books, or that he testified concerning any such subject. It needs no argument to show that a witness may not be impeached by the declarations or statements of a third person where such witness knew nothing concerning the statements. The book entries in question here represent the statements or declarations of a third person not made in the presence of the witness Lewis and of which, so far as the record discloses, he had absolutely no knowledge and no connection therewith.
Under the circumstances, therefore, there is. no escape from the conclusions reached by Mr. Justice STRAUP.